[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                       SEPTEMBER 13, 2005
                             No. 05-11956               THOMAS K. KAHN
                         Non-Argument Calendar              CLERK
                       ________________________

                    D. C. Docket No. 02-80444-CV-WPD

GARY A. FIORETTI,


                                                  Plaintiff-Appellant,

MICHELLE M. FIORETTI,

                                                  Plaintiff,

                                 versus

CFI MORTGAGE,
FIRST UNITED MORTGAGEBANC, INC.,
STEPHEN WILLIAMS,
JAMES T. KOWALCYZK,
WEINICK, SANDERS, LEVENTHAL & COMPANY, et al.,


                                                  Defendants-Appellees,

ELLEN WILLIAMS, et al.,

                                                   Defendants.
                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                  (September 13, 2005)

Before ANDERSON, BIRCH and WILSON, Circuit Judges.

PER CURIAM:

      This is an appeal from the district court’s grant of summary judgment in

favor of Weinick, Sanders, Leventhal & Company, LLP and Martin Leventhal

(“the Leventhal defendants”) on plaintiff’s claim against them pursuant to the

Racketeer Influence and Corrupt Organizations Influence Act (“RICO”), 18 U.S.C.

§§ 1962(c) and (d). The Leventhal defendants, who are professional accountants,

were alleged by plaintiffs to have violated RICO by engaging in a scheme with

their clients to steal businesses and assets from plaintiffs through sham acquisition

transactions. The case proceeded to trial against the clients, but not before the

district court granted summary judgment as to the Leventhal defendants, finding

that the record raised no genuine issues of material fact as to their participation in a

RICO conspiracy to defraud plaintiffs out of their businesses and assets.

      We review de novo the district court’s order granting summary judgment,

applying the same legal standards that govern the district court. Info. Sys. and Net.



                                            2
Corp. v. City of Atlanta, 281 F.3d 1220, 1224 (11th Cir. 2002). Summary

judgment is proper when the evidence shows “that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of

law.” Fed. R. Civ. P. 56(c). When reviewing a summary judgment, we view the

evidence in the light most favorable to the non-moving party. Beck v. Prupis, 162
F.3d 1090, 1096 (11th Cir. 1998).

      After reviewing the record in accordance with these standards of review, we

conclude that the district court correctly granted summary judgment for the

Leventhal defendants. The record establishes that their involvement in these

financial transactions amounted to, at most, the performance of their professional

accounting duties for a client. Like the district court, we find no evidence

sufficient to establish that the Leventhal defendants entered into any agreement

with their clients to engage in a scheme to steal business and assets from the

plaintiffs or to commit two RICO predicate acts. Therefore, summary judgment

was proper.

      AFFIRMED.




                                          3